Citation Nr: 0945270	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-38 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left foot 
metatarsalgia with bursitis of the left heel (claimed as foot 
condition).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative joint 
disease, left knee.

4.  Entitlement to service connection for degenerative joint 
disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1972 to 
August 1975.  He had unverified service from January 2003 to 
August 2003.  The Veteran has additional unverified reserve 
service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In the Veteran's March 2004 claim he claimed service 
connection for his left knee and feet.  The Veteran also 
submitted service treatment records of treatment for pain in 
his right foot.  The September 2004 rating decision only 
addressed his left foot.  As such, the matter of service 
connection for a right foot condition is REFERRED to the RO 
for any appropriate action.

The issues of entitlement to service connection for 
degenerative joint disease, left knee and entitlement to 
service connection for degenerative joint disease, lumbar 
spine are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A left foot condition was first noted during active 
service, and the Veteran's current left foot metatarsalgia 
with bursitis of the left heel is noted to be related to this 
in-service injury.

3.  Hypertension was not manifest during active service nor 
within one year of discharge from active service and it is 
not shown to have developed as a result of an established 
event, injury, or disease during active service or a period 
of active duty for training.


CONCLUSIONS OF LAW

1.  Left foot metatarsalgia with bursitis of the left heel 
(claimed as a left foot condition) was incurred in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2009).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
4.125(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
in March 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in April 2004.  
The letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case (SOC) was issued in October 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Because of the decision in this case any 
deficiency in the initial notice to the Veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and service personnel 
records (including U.S. Army National Guard records) have 
been obtained and associated with his claims file.  He was 
also afforded a VA medical examination in July 2004 to assess 
the current nature and etiology of his claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be established for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  VA 
law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty, to 
include from an acute myocardial infarction, cardiac arrest, 
or cerebrovascular accident which occurred during such 
training.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.6(a), (d) (2009); Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-
time duty in the Armed Forces performed by reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2009).

Service connection for a person on inactive duty for training 
is permitted only for injuries, not diseases, incurred or 
aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 
484, 485 (1993).  VA's General Counsel has held that it was 
the intention of Congress when it defined active service in 
38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a 
member was disabled or died due to nontraumatic incurrence or 
aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 
1990).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection can be granted for certain diseases, 
including cardiovascular-renal disease, including 
hypertension, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  Such 
diseases shall be presumed to have been incurred in service 
even though there is no evidence of disease during the period 
of service.  For service after December 31, 1946, the Veteran 
must have served 90 days of continuous service to meet the 
requisite service requirement.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection my nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.304(b) (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.306 (2009).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2009).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Left Foot Metatarsalgia and Bursitis of the Left Heel

The Veteran's August 1972 entrance examination and July 1975 
separation examinations, from his first period of service, do 
not note any disabilities of the left foot.  There is an 
October 1986 record of an injury to the Veteran's right foot.  
An April 2001 reserve medical examination noted that the 
Veteran had normal feet on examination and he did not report 
any foot pain.  Service treatment records and National Guard 
treatment records are silent for complaints of or treatment 
for any disabilities or conditions of the left foot until 
2003.  

A March 2003 treatment record, noted that the Veteran sought 
treatment for bilateral foot pain of one week's duration, 
with greater pain in the left foot than in the right foot.  
He was able to walk, but that he had greater pain later in 
the day.  The Veteran was given orthotic pads and his feet 
were x-rayed; however, the addendum that reported the results 
of the x-rays is partially illegible.  It is possible to make 
out "2nd metatarsal," "slightly deviated medially," and 
left greater than right capsulitis (inflammation of a 
ligament) of the 2nd metatarsophalangeal joint.

In a July 2003 DD Form 2697 (Report of Medical Assessment) 
the Veteran indicated that he was treated in Kuwait for a 
foot injury, and that he had a follow-up at "CHAS, WV."

Private treatment records, from a Dr. J.E.W., included the 
March 2003 treatment record and x-ray results.  April 2003 x-
rays films of the Veteran's left foot noted pes planus, and 
that there was no fracture of dislocation identified.  A 
follow-up visit noted that the Veteran had improvement in 
pain with use of the orthotic pads he had been given.

The Veteran was afforded a VA examination in July 2004.  He 
reported first having foot problems during his last 
deployment from January to August 2003, which he attributed 
to military-issued boots and the rough terrain in Kuwait.  He 
reported beginning to limp due to left foot pain, and saw a 
podiatrist while still on active duty.  The orthotics that 
the podiatrist made seemed to help some, but that he still 
experienced pain in the heel area of his left foot.  He had 
flare-ups of pain with his left foot, in the area of the 
first and second metatarsal heads, and pain in the left heel.  
On physical examination the physician noted that there were 
no significant callosities of the foot, no skin breakdown, 
and no unusual shoe wear pattern.  The left foot was tender 
in spots, such as the over the first and second metatarsal 
heads, as well as at the weight-bearing point of the os 
calcis.  The foot had a normal range of motion.  The Veteran 
also had "Morton's foot" bilaterally, but it was noted that 
he did not have evidence of pes planus or hallus valgus 
formation.  X-rays taken in conjunction with the examination 
showed that there was no acute bony abnormality, fracture of 
dislocation, nor any significant degenerative changes.  The 
examiner diagnosed metatarsalgia of the left foot and 
bursitis of the left heel.  The examiner indicated that the 
Veteran's left foot disabilities were service-connected, but 
did not supply a rationale.

The first indication of left foot pain in the record is noted 
to have occurred in March 2003.  Though it is not readily 
apparent if the March 2003 report was a service treatment 
record or was made by Dr. J.E.W., it occurred during the 
Veteran's period of active service and there are copies of 
the report in the Veteran's service treatment records.  
Additionally, a contemporary statement from the Veteran in 
July 2003 declared that the Veteran had suffered from a foot 
injury in Kuwait, and that he had sought treatment both there 
and upon returning to West Virginia.  The March 2003 record 
diagnosed capsulitis (a type of metatarsalgia), and the July 
2004 VA examiner diagnosed metatarsalgia.  The VA examiner 
provided the only opinion in the records regarding a nexus 
between the Veteran's in-service left foot treatment and his 
current left foot conditions, and it was a positive opinion.  
Though no rationale was provided in conjunction with this 
opinion, resolving all doubt in the Veteran's favor, service 
connection for left foot metatarsalgia with bursitis of the 
left heel is allowed. 

Hypertension

As noted above, the Veteran filed a claim for high blood 
pressure in March 2004 and served in the U.S. Army from 
September 1972 to August 1975 and again from January 2003 to 
August 2003.  The Veteran had additional Army National Guard 
Service from at least 1978 to January 2003.  INACDUTRA does 
not apply to diseases, and therefore is not applicable in 
this claim for service connection for hypertension.  The 
Veteran's dates of ACDUTRA are also not contained in the 
claims file; however, even with being provided the exact 
dates of the Veteran's ACDUTRA the Veteran's claim would fail 
as there is no indication in the records regarding the 
Veteran's first diagnosis of hypertension.

Service treatment records regarding the Veteran's first 
period of service are entirely silent for complaints of or 
treatment for hypertension.  

Following his first period of active service, the Veteran had 
periods of reserve duty.  Until 1991, blood pressure readings 
were within the normal range.  In May 1991 the Veteran had 
three readings: 130/94, 128/90, and 130/94.  In June 1996 the 
Veteran's blood pressure was initially 149/93, and on 
recheck, it was recorded as 124/80 and was noted to be 
"ok."  In August 1996 the Veteran's blood pressure was 
noted as 124/80, with the National Guard's notation that a 
reading of 160/90 or lower was not a risk factor.  

The first indication in the Veteran's service records that he 
had hypertension are on an April 2001 medical examination, 
where the Veteran noted that he had mild hypertension and was 
on prescription medication to help control it.  Blood 
pressure readings from this examination were: 140/98, 
160/102, and 154/100.  A November 2002 annual medical 
certificate noted that the Veteran was on prescription 
medication for mild high blood pressure, and that it was 
controlled.  There is no indication in the service records 
when or by whom the Veteran was diagnosed with hypertension, 
nor is there an indication of when he was first prescribed 
medication to treat his hypertension.  There are no service 
treatment records during his second period of service 
regarding his blood pressure.

The Veteran was afforded a VA examination in July 2004 where 
the claims file was provided and reviewed in conjunction with 
the examination.  The Veteran explained that he was diagnosed 
with hypertension roughly seven or eight years earlier, or in 
1996/1997.  The Veteran noted that at the time of his 
diagnosis he thought that he was just developing headaches.  
The Veteran noted that he was on prescription medication and 
that he had good control of his blood pressure with no 
significant side effects.  On physical examination the 
Veteran had blood pressure readings of 153/93, 143/94 and 
149/89.  The examiner noted that there were no 
arteriosclerotic complications of hypertension.  The 
diagnosis was hypertension and noted that it was a service-
connected disability.  The examiner did not provide a 
rationale for this opinion.

Though the Veteran supplied several authorizations to release 
information regarding private treatment he had received for 
his other service connection claimed disabilities, he did not 
provide any regarding treatment for hypertension.  There are 
no private treatment records in the claims file for treatment 
of hypertension.

Based upon the evidence of record, the Board finds that 
hypertension was not manifest during active service nor 
within one year of discharge from active service and it is 
not shown to have developed as a result of an established 
event, injury, or disease during active service or a period 
of active duty for training.  The Veteran's service entrance 
and separation examinations from his first period of service 
do not note hypertension, and his blood pressure readings 
were normal.  Hypertension was not noted within a year 
following the Veteran's first period of service.  

The Veteran indicated that his hypertension was diagnosed in 
1996 or 1997, which is prior to his second active service 
term from January to August 2003.  There are no treatment 
records, VA or private, contained in the claims file 
regarding when the Veteran was diagnosed with hypertension.  
Though it is noted that the Veteran was on prescription 
medication to help control his hypertension, there are no 
National Guard records of a prescription being provided.  The 
Board finds, however, that the evidence demonstrates 
hypertension clearly existed prior to the period of service 
beginning in January 2003.  Also, the Veteran was noted to 
have mild hypertension both in April 2001 and in the July 
2004 VA examination.  The VA examiner also noted that the 
Veteran's hypertension was controlled by his medication, 
which was the same medication and amount noted in April 2001.  
This is negative evidence regarding the possibility that the 
Veteran's hypertension may have been aggravated by his second 
term of service.  

Lastly, while the VA examiner attributed the Veteran's 
hypertension to his service, he did so in a blanket statement 
that all of the Veteran's claimed disabilities were service-
connected disorders, and he did so without the support of a 
rationale.  As the law presents different parameters for 
service connection with active service and ACDUTRA or 
INACDUTRA, the evidence that the Veteran began to suffer from 
hypertension while he was part of the National Guard is not 
the end of the analysis for service connection.  For service 
connection during a period of ACDUTRA (as INACDUTRA does not 
apply to diseases such as hypertension) the evidence would 
have to show that the Veteran "was disabled or died from a 
disease or injury incurred in or aggravated in line of 
duty."  Though the examiner noted that the Veteran's 
hypertension was a service-connected disability, the 
cumulative evidence of record does not indicate that the 
Veteran's hypertension was a incurred in the line of duty.  
Also, the probative value of the examiner's opinion that the 
Veteran's hypertension is a service-connected disability is 
further diminished by the fact that the conclusion is not 
supported by any medical rationale.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  
Therefore, the Board finds that this opinion is not 
persuasive.  See also Nieves- Rodriguez v. Peake, No. 06-312 
at *12 (U.S. Vet. App. Dec. 1, 2008) (holding that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes to the probative value to a 
medical opinion.)  Therefore, the Board finds entitlement to 
service connection for hypertension must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for 
service connection for hypertension.


ORDER

Entitlement to service connection for left foot metatarsalgia 
with bursitis of the left heel (claimed as a left foot 
condition) is allowed.

Entitlement to service connection for hypertension is denied.


REMAND

A remand is required in regards to the Veteran's remaining 
service connection claims.  As it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
Such development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran filed claims for service connection for 
degenerative joint disease of his left knee and degenerative 
joint disease of the lumbar spine, indicating in comments to 
physicians and the VA examiner that he believed his lumbar 
spine condition was caused by his left knee condition.  

As the Veteran's claim regarding degenerative joint disease 
of the lumbar spine is for secondary service connection due 
to his pending left knee claim, the Board finds that these 
claims are "inextricably intertwined."  The Court has held 
that a claim that is "inextricably intertwined" with 
another claim which remains undecided and pending before VA 
must be adjudicated prior to a final order on the pending 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  
Therefore, part of the analysis regarding the claim for 
service connection for degenerative joint disease of the 
lumbar spine must await the outcome of the claim for service 
connection for degenerative joint disease of the left knee.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  VA must make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  A review of the record shows that the 
Veteran was not specifically notified of the information and 
evidence necessary to substantiate a secondary service 
connection claim. On remand, the AMC/RO must provide VCAA 
notice of the requirements related to secondary service 
connection claims.

In addition to the above, the Court, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  It was 
further noted that regarding the disability-rating element, 
in order to comply with section 5103(a), VA must notify the 
claimant of any information, and any medical or lay evidence, 
not previously provided, that is necessary to establish a 
disability rating for each of the disabilities contemplated 
by the claim and allowed under law and regulation.  A notice 
addressing these matters has not been provided.  Therefore, 
the Board finds that appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
are provided.

The Veteran's August 1972 entrance examination noted that he 
had a broken left leg prior to service and that he had water 
on the knee at age 16 (only a year prior to the examination).  
The Veteran's service treatment records from his first period 
of service do not show treatment for or complaints of injury 
to the Veteran's left knee in service.  

In a private medical record from March 1994 the Veteran 
provided a history of an initial knee injury as a junior in 
high school, where he stepped in a hole and twisted his knee 
and it was painful and swollen for several weeks afterwards.  
In a December 2000 history given to a private physician, the 
Veteran indicated that, at age 9, physicians had considered 
an above knee amputation due to trauma.  

Treatment records also indicated that the Veteran has had 
numerous surgeries on his left knee, all of which where 
performed between the Veteran's periods of active service, 
but (apparently) while the Veteran was part of the U.S. Army 
National Guard.  

An August 2000 private physician record from the Huntington 
Spine Rehab and Pain Center noted that the Veteran's posture 
leaned away from the left side in an attempt to unload weight 
bearing forces on his left and that his left hemipelvic unit 
was externally rotated 13 degrees more than the right, which 
was more likely the underlying mechanical etiology of his 
postural compensatory changes than a shortened left leg.

The Veteran was afforded a VA examination in July 2004, which 
addressed both his left knee condition and his lumbar spine 
condition.  The Veteran gave a history of fracturing his left 
knee prior to his military service, saying that he fell from 
a tree as at age 13, and that his leg was casted.  He also 
related the sports injury he had in high school, which the 
Veteran indicated was a ligamentous injury to the left knee 
and that his leg was again casted for some time.  The Veteran 
indicated to the VA examiner that he twisted his left knee 
while running during service, though the Veteran did not 
indicate during which period of service.  The Veteran also 
indicated that his low back pain started 7 to 8 years prior 
(1996/1997).  The Veteran noted that there was no history of 
trauma to his low back and that he felt that his low back 
pain was due to favoring his left leg.  The VA examiner, 
after x-rays, diagnosed the Veteran with degenerative joint 
disease of the lumbar spine and degenerative joint disease of 
the left knee.  The examiner also noted that the arthritic 
changes seen in the Veteran's lumbar spine were likely to be 
due to favoring his left leg for a long period of time.  The 
examiner then gave a blanket opinion that "the above are all 
service-connected disorders"-referring to both the 
Veteran's claimed disabilities and other diagnoses not 
claimed by the Veteran or presented by the RO to the 
examiner.  Most importantly, the examiner did not provide a 
rationale for his positive nexus opinions, nor did he comment 
on the Veteran's current left knee condition as an 
aggravation of the previously documented injuries.  The Board 
finds that the Veteran should be afforded an additional 
examination to determine if his pre-existing left knee 
condition was aggravated by his active service and to 
determine if the Veteran's low back condition is caused by 
his left knee condition, with a rationale provided for any 
opinions provided.  The VA examiner should attempt to get a 
detailed history from the Veteran regarding his disabilities.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations. The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations. 
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
service connection claim, the claim will be determined based 
on the evidence already of record.  38 C.F.R. § 3.655(b) 
(2009).

The Veteran has significant reserve service, but the record 
does not contain any verified or specific dates of U.S. Army 
National Guard service or for his second period of active 
service.  The Board therefore finds further development is 
required to verify the Veteran's dates of active and reserve 
service, to include any period of active duty for training, 
and to request an additional search for service treatment 
records.

Request letters from the RO were sent to several private 
facilities where the Veteran received treatment for his knee 
and back; however, two facilities did not provide the 
requested records.  One facility, Tri-State Prosthetic 
Orthotic Center, received the required second request from 
the RO, but the other facility, Health South Rehabilitation, 
did not.  38 C.F.R. § 3.159(c)(1).  As the claims are being 
remanded, additional attempts to obtain these records should 
be made.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied 
with and satisfied.  A letter should be 
sent that includes proper notice of the 
information and evidence needed to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310 
(2009), to include providing additional 
VCAA notice as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO is to contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non- VA 
that treated him for his left knee 
condition and low back condition, 
including prior to his first period of 
service.  Of interest are records from 
the Tri-State Prosthetic Orthotic Center 
and Health South Rehabilitation.  After 
the Veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.

All attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review (38 C.F.R. 
§ 3.159).

3.  Appropriate action should be taken to 
verify all of the Veteran's dates of 
reserve service, to include any periods 
of active duty for training, and to 
request an additional search for service 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records verifying the Veteran's service, 
and/or any additional service treatment 
records, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the left knee disorder and 
the lumbar spine disability.  All 
indicated tests and studies are to be 
performed, and a comprehensive pre- and 
post- service recreational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Following a review of the entire record, 
examination of the Veteran and applying 
sound medical principles, the examiner is 
to provide opinions as to whether:

A.  there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the Veteran's 
present degenerative joint disease of 
the left knee was either incurred in 
or aggravated by active service, to 
include whether a left knee disorder 
existed prior to service and was 
aggravated (permanently worsened 
beyond normal progress) by active 
service.  All pertinent evidence of 
record should be addressed including 
the opinion of the July 2004 VA 
examiner.

B. there is at least a 50 percent 
probability or greater (at least as 
likely as not) that his present 
degenerative joint disease of the 
lumbar spine was either incurred in 
active service, or was aggravated 
(permanently worsened beyond normal 
progress) by the Veteran's left knee 
disability.  If aggravation is shown, 
the examiner should attempt to 
quantify the degree of aggravation 
caused by the Veteran's left knee 
disability.  All pertinent evidence 
of record should be addressed 
including the opinions of the July 
2004 VA examiner and the August 2000 
private physician.

A complete rationale for all opinions 
expressed should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


